THAYER, J.,
dissenting: Assuming that Grablewski’s statement was erroneously admitted, I respectfully dissent from the majority’s conclusion that the trial court’s error was not harmless.
The standard we apply in a harmless error analysis is whether “we can conclude beyond a reasonable doubt that the evidence did not affect the verdict.” State v. Silk, 138 N.H. 290, 291, 639 A.2d 243, 244 (1994). In applying this standard, we consider the alternative evidence presented at trial, State v. Dellorfano, 128 N.H. 628, 637, 517 A.2d 1163, 1169 (1986), and the character of the inadmissible evidence itself, see State v. Lemieux, 136 N.H. 329, 331, 615 A.2d 635, 636 (1992). In this case, the only issue was who was driving the vehicle. The erroneously admitted evidence was Grablewski’s statement, “Hey, man, I didn’t drive the car. It was the other guy.” In my opinion, the alternative evidence, as summarized in the majority’s double jeopardy analysis, overwhelmingly proved that the defendant was driving the vehicle. It included testimony that Grablewski was seen exiting the passenger-side door, that footprints were found leading from the driver-side door to the defendant, and that the defendant pleaded with the arresting officer to give him a break so that he could get his license back. This statement by the defendant was tantamount to a confession. In addition, there was blood on the steering wheel, a cut on the defendant’s chin, and no cut on Grablewski. Furthermore, Grablewski’s statement was hearsay which defense counsel strenuously argued to the jury was a self-serving statement. In light of the alternative evidence that the defendant was driving the vehicle, I conclude beyond a reasonable doubt that the erroneously admitted evidence did not affect the verdict and its admission was therefore harmless error.
HORTON, J., joins in the dissent.